{¶ 29} I agree with the trial court's and the principal opinion's conclusion. After appellant decided to install and maintain a sewer system, it may not simply opt to refuse to make necessary repairs to the system. Although costly maintenance obviously results in financial hardship, appellant is obligated to properly maintain the system.
 {¶ 30} I certainly sympathize with the plight of appellant and many Ohio political subdivisions in view of burgeoning expenses and declining financial resources. Nevertheless, appellant may not stand idly by and watch citizens suffer the consequences. This case is especially egregious because authorities had known about the system's potential collapse for a substantial period of time, and failed to either repair the line or warn residents who could possibly have taken preventative action.
 {¶ 31} Thus, I fully agree that the trial court's judgment in this matter should be affirmed.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that the Appellee recover of Appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Ross County Common Pleas Court to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
Abele, J.: Concurs in Judgment and Opinion with Concurring Opinion.
Kline, J.: Concurs in Judgment and Opinion.